J-S57004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMESON CONAN BURN                         :
                                               :
                       Appellant               :   No. 782 EDA 2018

            Appeal from the Judgment of Sentence October 12, 2017
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0004704-2016


BEFORE:      PANELLA, J., PLATT, J., and STRASSBURGER*, J.

MEMORANDUM BY PANELLA, J.                           FILED DECEMBER 07, 2018

        Appellant, Jameson Conan Burn, challenges the judgment of sentence

entered in the Chester County Court of Common Pleas, following his

convictions for endangering the welfare of a child, possession with intent to

deliver, and related crimes. We affirm.

        The relevant facts and procedural history of this case are as follows.

After leaving a drug rehabilitation program, Appellant moved in with his

paramour, Jessica Riffey. Appellant and Ms. Riffey were ardent heroin users,

and regularly took drugs from June to September of 2015, ranging from “a

bag to three, four bags a day” when they had the funds to support their habit.

N.T. Trial, 9/12/17, at 173. Ms. Riffey’s three children lived with the couple.

Her daughter, M.R., was fourteen at the time. M.R.’s sixteen-year-old
____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S57004-18



boyfriend, C.M., also lived in the home. M.R. and C.M. were permitted to sleep

together in M.R.’s room. None of the children attended school.

       Amidst the general chaos of the household, Appellant decided to

encourage C.M. to try heroin. He called C.M. into the bedroom Appellant

shared with Ms. Riffey, and instructed him to snort a line of heroin. Ms. Riffey

was present during this encounter. Days later, Appellant would again direct

C.M. to snort heroin, this time in the presence of M.R. and Ms. Riffey.

       Appellant wanted M.R. to participate as well, so Ms. Riffey injected M.R.

with heroin. Appellant then injected C.M. with heroin. The children were

injected one additional time after this incident, though M.R. had only hazy

recollections of the second occasion.

       Appellant and Ms. Riffey broke up in September 2015. Shortly

afterward, Ms. Riffey confessed to a friend that she had injected the children

with heroin. The friend informed Ms. Riffey’s mother, who called police.

Appellant absconded to avoid arrest, but eventually turned himself in. Ms.

Riffey pled guilty to various crimes, and later testified at Appellant’s trial. M.R.

and C.M. also testified. The jury convicted Appellant of possession of a

controlled substance with intent to deliver (three counts); conspiracy (three

counts); recklessly endangering another person (two counts); corruption of

minors (two counts); and endangering the welfare of children (one count). 1

The court ordered a pre-sentence investigation report, and ultimately
____________________________________________


135 P.S. § 780-113(a)(30); 18 Pa.C.S.A. §§ 903; 2705; 6301(a)(1)(i); and
4304(a)(1), respectively.

                                           -2-
J-S57004-18



sentenced Appellant to seven to fourteen years’ incarceration. Appellant filed

a motion for reconsideration of his sentence, which the court denied. Appellant

then filed a timely notice of appeal, and this case is now before us.

      Appellant’s sole challenge on appeal contests the sufficiency of the

evidence supporting his convictions for possession with intent to deliver,

conspiracy, and endangering the welfare of a child. We find Appellant has

waived this issue.

      “[W]here an appellant wishes to preserve a claim that the evidence was

insufficient, his Rule 1925(b) statement must specify the element or elements

upon which the evidence was insufficient so this Court can then analyze the

element or elements on appeal.” Commonwealth v. Roche, 153 A.3d 1063,

1072 (Pa. Super. 2017). If a Rule 1925(b) statement does not specify the

unproven    element,   the     sufficiency   issue   is   waived   on   appeal.   See

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015).

      Here, Appellant’s Rule 1925(b) statement declares: “The evidence

presented at trial was insufficient to prove the charges of possession of a

controlled substance with intent to deliver, conspiracy to commit possession

of a controlled substance with intent to deliver, and endangering the welfare

of a child.” Appellant’s Rule 1925(b) statement, filed 4/23/18, at 1

(unnecessary capitalization omitted). Appellant wholly failed to specify any

element of these crimes upon which the evidence presented at trial was

insufficient to convict him.




                                        -3-
J-S57004-18



      The    Commonwealth       has    objected     to   this   omission.   See

Commonwealth’s Brief, at 8. And, the presence of a trial court opinion

evaluating Appellant’s sufficiency claims is of no moment to our analysis,

“because we apply Pa.R.A.P. 1925(b) in a predictable, uniform fashion, not in

a selective manner dependent on an appellee’s argument or a trial court’s

choice to address an unpreserved claim.” Tyack, 128 A.3d at 261. Appellant

has failed to preserve this issue for our review.

      In any event, had we addressed Appellant’s claims on the merits, we

would have determined the Commonwealth presented sufficient evidence to

sustain his convictions for the reasons set forth in the trial court’s opinion.

See Trial Court Opinion, filed 5/18/18, at 4-8.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/18




                                      -4-